Case 1:18-cv-05680-LDH-SJB Document 69 Filed 07/17/20 Page 1 of 3 PageID #: 770

KAPLAN HECKER & FINK LLP                                                           350 Fifth Avenue
                                                                                          Suite 7110
                                                                                New York, NY 10118
                                                                                    (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                        www.kaplanhecker.com

                                                                                     July 17, 2020

 By CM/ECF

 The Chambers of the Honorable Judge Sanket J. Bulsara
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

 Dear Judge Bulsara,

          I write on behalf of Defendant Moira Donegan in response to Plaintiff Stephen Elliott’s
 letter regarding CDA discovery, as provided by the Court’s July 1, 2020 Scheduling Order and its
 July 14, 2020 Order granting Ms. Donegan’s request for an extension of time.
         In her Memorandum & Order issued June 30, 2020, Judge DeArcy Hall identified four
 specific factual issues bearing on Ms. Donegan’s CDA defense for which “narrowly tailored
 discovery” is warranted. ECF 65 at 26. Those issues are as follows: (1) whether Ms. Donegan
 personally fabricated and entered the statements regarding Mr. Elliott; (2) whether Ms. Donegan
 published another’s statements about Mr. Elliott that were “not provided to [her] for use on the
 Internet”; (3) whether Ms. Donegan published another’s statements about Mr. Elliott and in so
 doing “materially contributed to the allegedly defamatory meaning”; and (4) whether Ms. Donegan
 “specifically encouraged” the posting of unlawful content about Mr. Elliott. See id. at 20-24.
       Based on our review of Judge DeArcy Hall’s opinion, as well as our preliminary review of
 Ms. Donegan’s documents, we propose the following discovery plan:
        Document Discovery from Ms. Donegan
          We have collected from Ms. Donegan all potentially relevant documents that are within
 her possession, custody, or control. As was discussed at the November 6, 2019 status conference
 in this case, Ms. Donegan maintained a practice in October 2017 and the months that followed of
 deleting communications relating to the List, identifying contributions to the List, or describing
 experiences and allegations of sexual harassment or abuse. See Hr’g Tr., ECF 52, at 16:17-22. Our
 review of the documents collected from Ms. Donegan confirms that this was her practice.
         We have nonetheless identified a small number of documents relevant to the CDA factual
 issues for which Judge DeArcy Hall has ordered “narrowly tailored discovery.” We are prepared
 to produce those documents to Mr. Elliott’s counsel. However, they contain extremely sensitive
Case 1:18-cv-05680-LDH-SJB Document 69 Filed 07/17/20 Page 2 of 3 PageID #: 771

 KAPLAN HECKER & FINK LLP                                                                             2



 information—including personal identifying information for women who contributed to the List,
 who describe personal experiences of sexual abuse, and who identify other victims and
 perpetrators of sexual abuse. We respectfully submit that the personal identifying information on
 these documents (and any other personally identifying details within them) should be redacted.
 Discovery is now limited exclusively to the four fact questions listed above pertaining to the CDA.
 Each of those issues relates only to Ms. Donegan’s conduct and does not turn on the identity of the
 persons with whom she communicated in the documents at issue. At the very least, redactions are
 proper so that affected parties are not abruptly unmasked without an opportunity to enter
 appearances and be heard by this Court—a crucial consideration that the Court previously
 recognized in its Order addressing the Google Subpoena. See Order, ECF 35, at 2 (“These
 measures are appropriate to place the identified person(s) on fair notice of Plaintiff’s efforts to
 obtain his or her identifying information, and his or her rights to contest the Google
 Subpoena . . .”); see also Doe No. 2 v. Kolko, 242 F.R.D. 193, 195 (E.D.N.Y. 2006) (emphasizing
 that “the public generally has a strong interest in protecting the identities of sexual assault
 victims”). Needless to say, if Mr. Elliott objects to a particular redaction, he could bring that issue
 to the Court for a potential unmasking process with fair notice to affected persons.
        Third-Party Discovery
         We anticipate that Mr. Elliott may seek document discovery against third parties. To the
 extent that he does so, we agree to cooperate with Mr. Elliott’s counsel in that process. Ms.
 Donegan has informed me that her Twitter and Instagram accounts, as well as potentially her
 phone’s texting and Signal applications, may once have contained relevant communications that
 have since been deleted.
        Interrogatories
         Mr. Elliott has proposed numerous wide-ranging interrogatories. We take no position on
 those interrogatories at this time, except to say that Ms. Donegan reserves all rights to object,
 including on the grounds that they are overbroad, unduly burdensome, or fall outside the scope
 of the discovery contemplated by Judge DeArcy Hall’s June 30, 2020 Memorandum and Order.
        Testimony by Ms. Donegan
         After the above document and written discovery is completed, in order to make things more
 efficient, Ms. Donegan would propose submitting an affidavit setting forth her direct testimony
 regarding CDA immunity. She is further prepared to sit for a 2-hour deposition following
 submission of that affidavit, limited to the CDA issues. We have no objection to Ms. Donegan
 sitting for a second deposition in this case at a future date, if Mr. Elliott’s claims survive our
 anticipated motion for summary judgment on the question of CDA immunity.
Case 1:18-cv-05680-LDH-SJB Document 69 Filed 07/17/20 Page 3 of 3 PageID #: 772

 KAPLAN HECKER & FINK LLP                                                              3



      We look forward to discussing these issues with Your Honor on July 23, 2020.


                                                 Respectfully submitted,


                                                 Roberta A. Kaplan, Esq.
                                                 Kaplan Hecker & Fink LLP

                                                 Counsel for Defendant Moira Donegan
